Citation Nr: 1521096	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type 2.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus type 2.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 50 percent prior to October 10, 2012, and in excess of 30 percent from October 10, 2012, for posttraumatic stress disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted service connection for posttraumatic stress disorder (PTSD) and depressive disorder, assigning a 50 percent rating effective May 25, 2010, and denied service connection for hypertension, erectile dysfunction, tinnitus, and renal insufficiency.  

In an April 2013 rating decision, the RO granted service connection for renal insufficiency and decreased the rating for PTSD and depressive disorder to 30 percent effective October 10, 2012.  

In May 2014, the Veteran testified during a Board hearing by videoconference.  At that time, he submitted additional evidence with a waiver of RO review.  

The issue of entitlement to a higher initial rating for PTSD and depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Hypertension did not have its onset in service or for many years thereafter, and it is not related to service or the service-connected diabetes mellitus type 2.

2.  Resolving the benefit of the doubt in the Veteran's favor, his erectile dysfunction is proximately due to or the result of the service-connected psychiatric disability.

3.  Resolving the benefit of the doubt in the Veteran's favor, his tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type 2, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for erectile dysfunction, as secondary to the service-connected psychiatric disability, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable decisions on the claims for service connection for the Veteran's erectile dysfunction and tinnitus, no further discussion of the duties to notify and assist is needed.  

With respect to the claim for service connection for hypertension, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A June 2010 letter notified the Veteran of the criteria for establishing direct and secondary service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in January 2011.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in September 2010 to determine the nature and etiology of his hypertension.  As the VA examiner did not provide an opinion on whether the hypertension had been aggravated by the service-connected diabetes mellitus type 2, another examination was provided in October 2012.  As that examiner did not provide the needed opinion, the RO obtained a supplemental opinion in March 2013.  The Board finds the examination reports, along with the supplemental opinion, to be thorough and adequate upon which to base a decision on the claim.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the relevant opinions.  The Board finds the opinions to be adequate as they were based on examination of the Veteran and a full reading of the evidence in the claims file, and the Veteran's own statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be also granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

The Veteran claims his hypertension was caused or aggravated by his service-connected diabetes mellitus type 2.

Private medical records show that the Veteran was diagnosed with diabetes mellitus type 2 in 1996 and benign essential hypertension in 2001.  

During a September 2010 VA examination, the Veteran reported being diagnosed with diabetes in the late 1980s or early 1990s and with hypertension in 2002.  The examiner provided a diagnosis of hypertension, not a complication of diabetes.  The examiner noted that the diabetes predated the hypertension by as much as 10 years but opined that the hypertension was not due to diabetes as there was no elevation in urine microalbumin.  

A June 2011 private medical opinion reflects that the Veteran's hypertension is a direct result of his diabetes mellitus type 2 as the conditions are inter-related.

In a July 2011 statement, the Veteran cited to a medical treatise noting that diabetes mellitus type 2 dramatically increases a person's risk for developing cardiovascular disease including hypertension.

A December 2011 VA examination report, completed by the examiner who conducted the earlier examination, reflects a diagnosis of diabetes mellitus type 2 without complications and the opinion that the Veteran's hypertension was not caused or aggravated by the diabetes given the prior normal and current trivially elevated microalbuminuria.

An October 2012 VA examination report reflects the opinion that the Veteran's hypertension was not proximately due to or the result of the service-connected diabetes mellitus type 2.  The examiner explained that there was no evidence of an elevation in microalbuminuria at the time the hypertension was diagnosed, and no evidence of diabetic nephropathy until 2009, after the onset of hypertension.  

In a March 2013 supplemental opinion, the above examiner reviewed the Veteran's blood pressure readings of record and concluded that there was no evidence of clear aggravation of his hypertension since his diabetic nephropathy diagnosis.

During the hearing, the Veteran indicated that the October 2012 opinion was in error as he was diagnosed with diabetes in 1996 before he was diagnosed with hypertension.

Initially, the Board observes that the record does not show, and the Veteran does not claim, that his hypertension had its onset in service or within one year thereafter, or is causally related to active service.  The record shows that the hypertension was diagnosed in 2001.  Thus, the Board finds that hypertension did not have its onset in service or for many years thereafter.

The Board will now address the Veteran's claim that his hypertension was caused or aggravated by his service-connected diabetes mellitus type 2.  Private medical records show that his diabetes predated his hypertension by five years and a private medical opinion reflects that his hypertension is a direct result of his diabetes as the conditions are inter-related.  However, the September 2010 VA examiner opined that the hypertension was not due to diabetes as there was no elevation of urine microalbumin and, in a December 2011 report, opined that the hypertension was not caused or aggravated by the diabetes given the prior normal and current trivially elevated microalbuminuria.  Then, the March 2013 VA examiner reviewed the blood pressure readings of record and concluded that there is no evidence of aggravation of the hypertension since the onset of diabetic nephropathy.

While the Board appreciates the private physician's opinion, the opinion is based primarily on general medical knowledge of the relationship between diabetes and hypertension.  On the other hand, the VA examiners based their opinions on the evidence specific to this case, that is, the prior normal and only recently trivially elevated microalbuminuria and the blood pressure readings of record.  As such, the Board finds their opinions to be of greater probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Thus, the Board finds that the Veteran's hypertension is not related to service-connected diabetes mellitus type 2.

The Board observes that medical treatises, such as the one cited by the Veteran, can provide important support when combined with a medical professional's opinion if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the favorable medical opinion in this case does not discuss the medical treatise cited by the Veteran.  Moreover, the medical opinions that are against the claim cite to the current medical knowledge base regarding the relationship between diabetes and hypertension and how that relationship does not exist in this case.  Standing alone, the medical treatise cited by the Veteran is found to be too general to constitute a causal link that is more than speculative in nature.

In conclusion, service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type 2, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran claims his erectile dysfunction was caused by his service-connected diabetes mellitus type 2.  However, as will be seen below, the record indicates another cause, his service-connected PTSD and depressive disorder.

During a September 2010 VA psychiatric examination, the Veteran reported that he experienced erectile dysfunction during his honeymoon while on leave from service after Vietnam and that he still has issues with erectile dysfunction.  The examiner indicated that this was a sign of major depressive disorder which was related to the Veteran's experiences in service.  Thus, the examiner essentially opined that the erectile dysfunction is secondary to the service-connected depressive disorder.

A September 2010 VA diabetes examination report reflects the opinion that the erectile dysfunction was unrelated to diabetes given the date of onset and rather the erectile dysfunction was more likely attributable to high blood pressure medications and chronic anxious depression.  Thus, the examiner essentially opined that the erectile dysfunction is, at least in part, secondary to the depressive disorder.

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that his erectile dysfunction is proximately due to or the result of his service-connected PTSD and depressive disorder.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for erectile dysfunction, as secondary to the service-connected psychiatric disability, is warranted.

Tinnitus

The Veteran claims his tinnitus is due to loud noise exposure in service.  The Veteran's service separation form shows he was with an artillery unit.  Thus, exposure to loud noise in service is conceded.

During a September 2010 VA examination, the Veteran reported that his tinnitus began during his service in Vietnam.  However, the examiner noted that there was not enough noise-induced cochlear damage to cause tinnitus and thus opined that the tinnitus was not due to noise exposure in service.

In a July 2011 statement, the Veteran asserted that he has had tinnitus as long as he can remember and related an incident in service during which he was ten feet of a 105 howitzer when it was fired, the concussive force being so strong that he was forced to his knees.

During the Board hearing, the Veteran testified that he has had tinnitus as long as he can remember and although he could not remember having tinnitus in service, he stated that exposure to a 105 howitzer would have mostly likely resulted in tinnitus.  The Veteran also testified that he has had tinnitus intermittently since service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds credible the Veteran's assertions of having tinnitus since active service.  Thus, the Veteran's statements establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges the VA examiner's opinion that the Veteran's tinnitus is not related to service as there was insufficient evidence of noise-induced cochlear damage.  While that opinion is a medical conclusion that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Veteran, as a lay person, is competent to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that his tinnitus had its onset in service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for tinnitus is warranted.


ORDER

Service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type 2, is denied.

Service connection for erectile dysfunction, as secondary to service-connected psychiatric disability, is granted.

Service connection for tinnitus is granted.


REMAND

With respect to the evaluation of the Veteran's PTSD and depressive disorder, the Veteran indicated at the Board hearing that the disability had worsened since the last VA examination.  The Veteran was lasted examined by VA for his psychiatric disability in October 2012.  While that examination is less than three years old, and not necessarily stale, given the Veteran's assertion of worsening, a more current examination should be scheduled to determine whether the disability has worsened.  Prior to the examination, any outstanding VA medical records should be obtained.  The record contains VA treatment notes through May 2014.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since May 2014.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD and depressive disorder.  The examiner should review the claims folder and note that review in the report.  The examiner should indicate the degree of social and occupational impairment due to PTSD and depressive disorder and state what symptoms cause that level of impairment.  A rationale for all opinions should be provided.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


